OFFICE OF THE ATTORNEY            GENERAL   OF TEXAS
                              AUSTIN




yionorablelred~0lmllel
County AtfoTIL@y
*lohita   CoPnty
wlohlta tallr, Texas
Dear Sirs




          Ia your lsttrr o(Aee)                  1940,
the following raot81

                                                  ,~“,,8”“”
                                                  1 o&r     E
                                                  ew Mexlro.
                                                   t &a--re&-
                                             rue that tha
                                             sport paosen-
                                             r out as 80


                                    oa as to whether the tax1
                                 s or lvtlole Qlla, Ye~71pon~a
                          tiole lb9Oa, YernoDU! Penal Co&i.
                          QOa, pexml Code, proridem a. enalty
                          8 Article Olla, Yeraonh ClrIp1 Btat-
                          Qlla pro~idssrar the regulation or
                                 motion 1 (0) 0r the last aen-
                          part aa r0u0asi
           Vhe     trrm   Wotor au8 Cornpay*when u8e6 in
     thla Aot (Art. Q&la1 P.C. 1bQOa) means ever
     oorporatlon or persona as herein derim,     trl
                                                   sir
     108soa8, trustees, rsoelrsrs, or trurteer   ap-
     pointed by any oourt whatsoever, owning eon-
     trolling, operating, or managiag an m&or pro-
     pelleb pasarnger rshlole, not usutzly f operated
                                                                   61:




Ban. Bed MoDnnl~, PW' 8


      oD or Oyer taller and enmgtu¶ in the bualnesa
      of tranqort~    pereone tor oompcnoatlon or
      h-s over the ublloh%hwaya withinthe Btate
      of TOX~S,whetEor operating
                               over rlxedroutes
      or rlxed        eoheduler, or otherwlee~ . . .*
           Scotion Z of raid ArtioleQllaprotlUeethat1
           *ill                         a6 deilaed
                      motor-buscoxapenlee,
     hem&n, are herebydeolaredto be *oonmon
     oarrlere* and eubjeotto raplatlon by the
     State oi'Texa8, and shall not o mate any
     motor propelled paeeengerrehlc Pe ror the rcg-
      UhPfr8MDOrtatiOn          Or D81110M   a8 D888eDK8C8
                    fir hire over sly publl6-bigh-
     ror oompen'iatlon
     w4 in Wale Stateesoeptln aooordanoe with
     the provlelon0r thl8 Aot . . .a
         otherpartsof ArtlclcQllaproridefor the
lseuanoeor certi~loateo
                      and pcrmlt8umler proper olroum-
StanBee
      i
          xn the base 0r ii0rm   w. state, 20 S..s. (24%)
1057? it wao hclU thatthislaw lo mot tiolat+&byen
agent or a ooeepany-_- hire! a eervloe ear one tlmcto
                   who
Waneport over a publle hl@way or thle state paseengers
who had been broughtto otlfetate line upon a vehicle
ogyrated oateldethe etatcby euohcompany.
           m      the oaee or c0111~1~0ies
                                         mbit      CO~PCUI~W.
csroeeoloee,     bb   8. F. (Sd) t09;the El Paso Court of Clrll~
mpeale heldthat   krtiols1bQOaoi the PenalCodewas not
violated bJ a personwho, ln makingan isolated
                                            trip from
IL peso to Blg sprln&,aooeptti eompenaatloa
                                          from a person
who aooompanled him on the trip.
           Under the fact8 eubmltted b7 you, the above quee-
tlon 18 answered in the negatire.
                                             yourIBtefJtN1~


         APPROVEDFEB 14, 1940


         ATTORNEY GENERAL OF TEXAS